Case 1:18-cv-02501-ALC-KNF Document 195-1 Filed 11/24/19 Page 1 of 3




                   EXHIBIT A
          Case 1:18-cv-02501-ALC-KNF Document 195-1 Filed 11/24/19 Page 2 of 3
                                                                                                                  EXHIBIT
X   From: Robert J Basil [robertjbasil@rjbasil.com]
    Sent: Wednesday, August 16, 2017 10:57 AM
    To: Elizabeth Kennedy
    Subject: Re: Shan

    Elizabeth


    As I explained to Shan, I cannot put more money into EKLLC because the cost of acquiring the funds is far
    too expensive to make any sense.

    As far as my availability by telephone, it is just not there at the present time, as my other businesses are
    devouring all of my time.

    1 am very interested in bringing Stephanie on board and support it.

    I have to go to a meeting, now, but more later.

    Bob




    Robert J. Basil
    The Basil Law Group, P.C.
    1270 Broadway, Suite 305
    New York, NY 10001
    917-512-3066
    831-536-1075 (fax)




    From: Elizabeth Kennedy <ekennedy@elizabethkennedy.com>
    To: Robert Basil <robertjbasil@rjbasil.com>
    Sent: Wednesday, August 16, 2017 10:19 AM
    Subject: Shan

    Hi Bob,
    Just wanted to send you a quick note, as I know a lot of decisions need to be made.

    First, I had a great meeting with Stephanie last night, as we have a plan of action in place to get the production on track.
    She is incredibly optimistic about the business. I believe she and Shan will make a great team actually.

    Shan. As frustrated as we have been with him the last couple weeks, the fact that he is funding payroll this week Is a step in
    the right direction. It shows he cares, and is invested in this business, and believes in the company. I had a long call with
    him last night, and he is a little discouraged that he can't get a hold of you. He says he has been giving you cash flow plans,
    and told you a few months ago we need $200K to get through September (we got $50K, which leaves us $150K short). I'm
    not sure what happened - but I'm going to chalk some of this up to "misunderstanding".

    My gut is telling me we just need to keep going. We are 5 weeks away from starting to collect $500,000 in fall sales. And
    another $450,000 Is coming in mid-November. This rough patch we are experiencing is a result of growth In sales, which will
    be remedied once we start collecting on these next two collections.

    In order to get there, we need some cash. I need money for fabrics and materials, to pay for models that I need to fit on,
    and for our photoshoot. As I mentioned a few weeks ago, we are not doing a show. Total costs for fashion week will be
    $40,000 (previous seasons were $70-$80K). But in order to keep my staff employed, and to get this next collection finished,
    we need some money.

    I was a little emotional the other day when I suggested we cancel Spring. My more rational self is now realizing that would
    be a mistake - the only way to get this company to break-even is to show another season that will garner $600K+ in sales.
    We have to keep the momentum going, it is the only way we can catch up. From what I have calculated (Shan should
    confirm), we need about $115,000. Shan says he can get around $50,000 in on Resort deposits - I'm estimating we need
    about $65,000 -$75,000 right now. I do not know where we can come up with that money in 2 weeks if it doesn't come from
    you. Shan can possibly try other loans/factoring options, but he needs some direction from you. Perhaps we can sell 2 more
    shares for $50K each?

    I also know you are more exposed than you would have liked to be - you have gone in way deeper than you ever intended. I
    don't want you to lose your Investment. Of course I also want my brand to succeed - but that means we all succeed. I




                                                                                                                       KENNEDY007919
      Case 1:18-cv-02501-ALC-KNF Document 195-1 Filed 11/24/19 Page 3 of 3

understand either way if you can or cannot fund any of this additional cash needed at the moment - but we all need to
communicate right now so we can work through this.

Let me know if there is additionai information Shan can give you - or perhaps in a different format than he has given you
prior - and if you can be available to speak with him today.

Thank you,

Elizabeth




                                                                                                                KEIMIMEDY007920
